Case: 10-60890       Document: 00512054911         Page: 1     Date Filed: 11/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2012

                                     No. 10-60890                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

WILLIE LEE FIELDS,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:09-CR-30-1


                  ON REMAND FROM THE SUPREME COURT
                        OF THE UNITED STATES

Before JONES, BENAVIDES and GRAVES, Circuit Judges.
PER CURIAM:*
       After our opinion was issued in this case, the Supreme Court decided
Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey held, contrary to our
opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-60890   Document: 00512054911     Page: 2   Date Filed: 11/15/2012




                                No. 10-60890

to offenders who committed an offense before the Act was passed, but were
sentenced after the Act was enacted. Dorsey does not affect our affirmance of
Fields’s conviction, but we must VACATE and REMAND this case for
resentencing consistent with the Court’s holding in Dorsey.
      Conviction     AFFIRMED;       VACATED       and    REMANDED          for
Resentencing




                                      2